Citation Nr: 1758994	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include adjustment disorder with depressed mood.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a peripheral nerve disorder of the upper and lower extremities, to include as secondary to service-connected low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969, including service in the Republic of Vietnam from February 1968 to February 1969. 

These matters are before the Board of Veterans' Appeals (Board) originally on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in August 2012.  A transcript of the hearing is of record. 

In February 2013 the Board remanded the Veteran's claims for further development.  

The Board's February 2013 remand also included claims seeking service connection for a skin rash, headaches, and a low back condition.  On remand, a July 2016 rating decision awarded service connection for eczema (claimed as skin rash), headaches, and a low back condition.  As these awards represent full grants of the claims previously before the Board, they are no longer on appeal and will not be addressed further by the Board.

The issues of service connection for a peripheral nerve disorder of the upper and lower extremities and service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a peripheral nerve disorder of the upper and lower extremities. 

2.  The Veteran does not have a separately ratable psychiatric disorder outside of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a peripheral nerve disorder of the upper and lower extremities have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depressed mood have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran and his representative have not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For certain chronic diseases listed in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  For service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence for each issue as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Acquired Psychiatric Disorder other than PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depressed mood.  The Veteran is already service-connected for PTSD.  At his August 2012 Board hearing, the Veteran indicated that he developed emotional trauma during service which continued when he returned from service.     

A March 2007 VA mental health initial evaluation included a diagnosis of adjustment disorder with depressed mood.  An addendum record showed a diagnosis of depression NOS only. A May 2007 treatment report noted a diagnosis of depression.  A November 2009 PTSD initial evaluation included an assessment of PTSD and depression, NOS.  VA treatment records from March 2010 forward note a diagnosis of PTSD.  A July 2010 general medical outpatient note indicated a diagnosis of depression and to followup for psychiatry.  Records from January 2011 and March 2011 also indicate such.   

The Veteran underwent a VA PTSD examination in June 2011.  Following an examination of the Veteran and a review of the claims file, he was diagnosed with PTSD.  The examiner indicated that depressed affect and anxiety were observed and reported but were due to PTSD symptoms rather than being separate entities.  Also, the Veteran's compulsive checking for safety was a result of hypervigilance and fear of being attacked, which resulted from PTSD due to traumatic military experiences.  

In an August 2012 letter, the Veteran's VA psychiatrist stated that the Veteran was previously diagnosed with chronic adjustment disorder and depression NOS.  However, since November 2009, he had been diagnosed with and treated for PTSD.  

VA psychiatry treatment records from January 2013 to October 2013 include diagnoses of PTSD and depression NOS.  However, the Veteran's VA psychiatrist did not indicate whether it was possible to differentiate what symptoms were attributable to each diagnosis.

VA psychiatry treatment records from December 2013 to March 2016 include diagnoses of PTSD and unspecified depressive disorder.  However, again, the Veteran's VA psychiatrists did not indicate whether it was possible to differentiate what symptoms were attributable to each diagnosis.  A July 2014 mental health treatment plan noted the Veteran's problems with PTSD symptoms including irritability, depressed feelings, and nightmares.  

The Veteran underwent a VA mental disorder examination in April 2016.  Following an examination and a review of the claims file, the examiner diagnosed the Veteran with PTSD.  The symptoms that actively applied to the Veteran's diagnosis were depressed mood, anxiety, and chronic sleep impairment.  The examiner indicated that it was his opinion with a reasonable degree of psychiatric certainty that the Veteran has no psychiatric diagnoses other than PTSD.  There was no evidence to support a diagnosis of an adjustment disorder with a depressed mood apart from PTSD.  The examiner explained that issues of adjustment and depressed mood are considered part of a diagnostic clinical criteria for PTSD and do not constitute a separate clinical entity independent of the overarching and encompassing diagnosis of PTSD.  

In this case, the above-cited evidence reflects conflicting medical evidence on the question of whether the Veteran has a current diagnosis of a psychiatric disorder other than PTSD.  While none of the VA examiners have diagnosed the Veteran with a separate diagnosis, VA treatment records report depression and unspecified depressive disorder, and have also reported an adjustment disorder.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the June 2011 and April 2016 VA examiners opinions as highly probative medical evidence that the Veteran does not meet the criteria for a separate diagnosis of a psychiatric disorder other than PTSD and that his symptoms of adjustment issues and depression are part and parcel with his PTSD.  The Board notes that the examiners rendered these opinions after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiners noted the pertinent history, elicited and described the Veteran's symptoms, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds these opinions highly probative.

By contrast, the VA treatment providers that diagnosed depression and unspecified depressive disorder did not differentiate what symptoms were attributable to each diagnosis.  The Veteran has not presented any additional evidence that he currently suffers from a psychiatric disorder distinct from his already service-connected PTSD.    

The Board has also considered the lay statements of the Veteran, but the Veteran, as a layperson, is not competent to report that any symptoms he currently experiences is a manifestation of a separately ratable psychiatric disorder other than PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Service connection cannot be established when there is no present disability shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  Id.  Thus, without persuasive evidence of a current diagnosis of a psychiatric disorder other than PTSD, there is no basis upon which to award service connection, and discussion of the remaining criteria for award of service connection is unnecessary.

Moreover, to the extent that the Veteran's service-connected PTSD is manifested by symptoms of depression, anxiety, and adjustment problems, such symptoms are already reflected in the rating assigned for the disability.  Granting service connection for depression or adjustment disorder would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected PTSD and violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

For the foregoing reasons, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



Peripheral Nerve Disorder of the Upper and Lower Extremities

The Veteran is seeking service connection for a peripheral nerve disorder of the upper and lower extremities, to include as secondary to his service-connected low back pain.  At his August 2012 Board hearing, the Veteran indicated that he experienced tingling and numbness down in his toes.  He also indicated that he never received a diagnosis of neuropathy, but had experienced symptoms for over 30 years.  He stated that he did not experience symptoms during service.  The Veteran also indicated that he did not seek treatment for his peripheral neuropathy because he felt that treatment providers could not help him.  

Service treatment records are negative for complaints, treatment, or diagnoses of a peripheral nerve disorder of the upper and lower extremities.  However, the Veteran is presumed to have been exposed to herbicides, which has previously been conceded based on his Vietnam service.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   

A March 2009 arthritis residual functional capacity questionnaire completed by the Veteran's physician noted that the Veteran had diagnoses of degenerative disc disease in the neck and osteoarthritis of the wrist.  It was noted that the Veteran took Gabapentin for neuropathic pain.  A chronic pain residual functional capacity questionnaire noted that the Veteran had sharp stabbing pain at times and "shooting neuropathic" pain.  Again, the Veteran's physician only indicated that the Veteran was diagnosed with degenerative disc disease in the neck and osteoarthritis of the wrist.

VA treatment records from January 2010 note a prior medical history of "neuropathy/carpal tunnel."  He was assessed as having wrist pain/carpal tunnel.  Treatment records from July 2010 note that the Veteran complained of chronic neck and low back pain, but the pain was non-radiating, with no weakness, no loss of sensation, no numbness, and no tingling.  He was also assessed as having wrist pain, but no carpal tunnel.  In October 2010, it was noted that the Veteran had low back pain which was usually non-radiating, but with lifting it radiated down to the lateral left leg just above the knee.  However, neurological testing showed no focal deficits.  In March and April 2011, he was noted to have chronic non-radiating low back pain likely related to left sided facet arthropathy.  Neurological testing showed strength +5 bilaterally in the upper and lower extremities.  Treatment records also show that the Veteran was taking Gabapentin for nerve pain.  In January 2012, the Veteran complained of pain in his left foot with radiation around the ankle, but it was due to an accident three years ago.  February 2012 treatment for left foot pain noted sensation intact to light touch bilaterally, and in November 2012 the Veteran denied any neurological complaints with regard to his back.  In January 2013, the Veteran denied any numbness, tingling, or weakness in the right wrist.  In March 2013, the Veteran complained of non-radiating back pain.  In June 2013 and July 2013 the Veteran denied any neurological complaints, and an October 2013 record noted 5/5 strength throughout, no functional neurological deficit (FND), and cranial nerves (CN) II-XII were grossly intact.  In January and April 2014, neurological testing was normal, 5/5 strength throughout, no FND, CN II-XII grossly intact, sensation intact, and negative straight leg raising.  July 2014, October 2014, November 2014, and June 2015 neurological testing was also normal.

The Veteran underwent a VA examination in April 2016.  The examiner reviewed the Veteran's claims file and conducted an examination of the Veteran.  The examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The Veteran had no symptoms attributable to any peripheral nerve conditions.  Muscle strength testing, reflex examination, and sensory examinations were normal.  There were no trophic changes articulable to peripheral neuropathy and gait was normal.  The Veteran did not use any assistive devices.   

As indicated above, service connection on a direct or secondary basis cannot be established when there is no present disability shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Here, the evidence does not show that the Veteran has a current peripheral nerve disorder of the upper and lower extremities.  While the March 2009 arthritis residual functional capacity questionnaire and the chronic pain residual functional capacity questionnaire noted that the Veteran took Gabapentin for neuropathic pain and that the Veteran had "shooting neuropathic" pain, the Veteran's physician only indicated that the Veteran had diagnoses of degenerative disc disease in the neck and osteoarthritis of the wrist, and did not indicate any diagnoses of a peripheral nerve disorder.  Also, while neuropathy and carpal tunnel was noted in the VA treatment records on one occasion, the assessment was not accompanied by any neurological findings and appears to be based on the Veteran's report of pain in the wrist.  

The Board understands the Veteran's reports of tingling and numbness; but the Veteran, as a layperson, is not competent to report that any symptoms he currently experiences is a manifestation of any chronic underlying peripheral nerve disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes that while the Veteran described symptoms of neuropathy such as occasional radiating pain and was prescribed Gabapentin for nerve pain, multiple sensory examinations have been normal and the April 2016 VA examiner determined that the Veteran did not have any peripheral nerve conditions.  The Veteran has also indicated that he is not receiving treatment for peripheral neuropathy.  The Board concludes the findings of objective testing including in the April 2016 VA examination to be most probative evidence regarding the presence of a disability.  As such, service connection for a peripheral nerve disorder of the upper and lower extremities, to include as secondary to his service-connected low back condition is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depressed mood, is denied.

Service connection for a peripheral nerve disorder of the upper and lower extremities, to include as secondary to service-connected low back pain is denied.

REMAND

Hypertension

The Board's February 2013 remand directed that the Veteran be afforded a VA examination to determine the nature and etiology of his currently diagnosed hypertension.  The Veteran was afforded the requested examination in April 2016.  The examiner found that the Veteran was diagnosed with hypertension in 1997 during a routine physical examination.  Regarding etiology, the examiner opined that the Veteran's hypertension was not incurred in service.  The only rationale was that there was no hypertension in service.  The examiner also opined that hypertension was less likely than not due to his service-connected PTSD as there was no evidence-based data in medical literature to support a claim that PTSD causes hypertension.  With regard to the question of whether hypertension was aggravated by PTSD, the examiner indicated that hypertension clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by service.  The rationale was that blood pressure remained below 160/90 most of the time and the Veteran needed an increase in dosage of medication to better control his hypertension.  This opinion is confusing as the opinion itself responds to questions regarding direct service connection, that is whether hypertension preexisted service and was not aggravated by service, rather than those related to secondary service connection.  As such, the examiner's opinion is inadequate, and remand is required for an addendum medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Additionally, in October 2017 written argument, the Veteran's representative submitted cites to medical literature that the representative alleges shows that the Veteran's mental health symptoms have caused his hypertension.  Therefore, this literature should also be considered in the pertinent questions regarding secondary service connection.



Sleep Disorder

In the Board's February 2013 remand, the Board determined that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present sleep disorder.  However, the Veteran was not afforded an examination as requested.  In the July 2016 Supplemental Statement of the Case (SSOC), it appears that the RO considered the April 2016 VA mental disorders examination in determining that the Veteran's sleep problems were symptoms of his service-connected PTSD.  Regardless, the April 2016 VA mental disorders examination did not include an examination of the Veteran with regard to any sleep disorder and no diagnostic testing was conducted, as the remand instructed.  As such, remand is required for a VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders.").

All Issues

The record reflects that the most recent VA treatment records that have been associated with the claims file are from March 2016.  As such, all updated VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from March 2016 to the present.

2.  After completing the above-requested development, forward the Veteran's claims file to the examiner who completed the April 2016 VA hypertension examination for an addendum medical opinion.

If the VA examiner who provided the April 2016 opinion is not available, then forward the Veteran's claims file to an appropriate VA clinician to obtain a medical opinion on the below question.  The complete claims file and a copy of this remand must be made available to the reviewing clinician.  

If another examination of the Veteran is deemed necessary by the clinician providing the opinion, one should be scheduled.  

The reviewing clinician must specifically provide an opinion on the following questions:

A)  Is it at least as likely as not (a probability of 50 percent or greater) that hypertension is caused by the Veteran's service-connected PTSD?

B)  Is it at least as likely as not (a probability of 50 percent or greater) that hypertension is aggravated (any worsening of the condition beyond normal progression) by the Veteran's service-connected PTSD?  [If hypertension is found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]

In responding to these questions, the examiner must consider and comment upon the significance, if any, of the medical literature cited to by the Veteran's representative in October 2017 written argument.

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above-requested development, schedule the Veteran for a VA examination with a clinician with appropriate expertise to evaluate his claim for service connection for a sleep disorder, to include as secondary to service-connected PTSD.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Following an examination of the Veteran and a review of the claims file, the examiner must specifically address the following questions:

A)  Diagnose all current sleep disorders.  

B)  If a sleep disorder is diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed sleep disorder is related to the Veteran's service.

C)  In addition, state whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed sleep disorder is related to or aggravated (any worsening of the condition beyond normal progression) by the Veteran's service-connected PTSD.  [If hypertension is found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B.



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


